Citation Nr: 1438317	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  09-44 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Propriety of the reduction in the rating for service-connected lumbar degenerative changes, also claimed as a lumbar spine disorder, from 40 percent to 10 percent, effective September 1, 2012.

2. Entitlement to a rating in excess of 10 percent prior to October 7, 2010; a rating in excess of 40 percent from October 7, 2010, to September 1, 2012; and a rating in excess of 10 percent since September 1, 2012, for lumbar degenerative changes. 

3. Propriety of the reduction in the rating for service-connected cervical intervertebral disc syndrome, also claimed as a cervical spine disorder, from 20 percent to 10 percent, effective September 1, 2012.

4. Entitlement to a rating in excess of 20 percent prior to September 1, 2012, and a rating in excess of 10 percent since September 1, 2012, for cervical intervertebral disc syndrome. 

5. Propriety of the reduction in the rating for service-connected radiculopathy of the right upper extremity associated with cervical intervertebral disc syndrome, from 10 percent to a noncompensable rating, effective September 1, 2012.

6. Entitlement to an initial rating in excess of 10 percent prior to September 1, 2012, and a noncompensable rating since September 1, 2012, for radiculopathy of the right upper extremity associated with cervical intervertebral disc syndrome. 

7. Propriety of the reduction in the rating for service-connected radiculopathy of the left upper extremity associated with cervical intervertebral disc syndrome, from 10 percent to a noncompensable rating, effective September 1, 2012.

8. Entitlement to an initial rating in excess of 10 percent prior to September 1, 2012, and a noncompensable rating since September 1, 2012, for radiculopathy of the left upper extremity associated with cervical intervertebral disc syndrome. 

9. Entitlement to an initial rating in excess of 10 percent for intervertebral disc syndrome of the right lower extremity as secondary to the service connected lumbar degenerative changes.

10. Entitlement to an initial rating in excess of 10 percent for intervertebral disc syndrome of the left lower extremity as secondary to the service connected lumbar degenerative changes.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel
INTRODUCTION

The Veteran served on active duty from April 1987 to April 1996. 

This case originally came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO). 

A March 2009 rating decision denied the Veteran's claim for an increased disability rating in excess of 10 percent for the lumbar spine disorder.  A January 2010 rating decision granted service connection and separate ratings of 10 percent for service-connected radiculopathy of the right and left upper extremities, effective September 1, 2009. 

A July 2011 rating decision granted service connection and separate 10 percent disability ratings for intervertebral disc syndrome of the right and left lower extremities, effective October 7, 2010; this rating decision also granted a 40 percent disability rating for service-connected lumbar spine disorder, effective October 7, 2010, and a 20 percent disability rating for service-connected cervical spine disorder, effective September 1, 2009.  

The Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge in September 2011, and a transcript of the hearing is of record.

The appeal was previously remanded by the Board for further development in December 2011.  Such development has been completed and the matters have returned to the Board for further consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board additionally notes that the Veteran's electronic Virtual VA file has been reviewed in conjunction with the adjudication of the claim currently on appeal.

The issues of entitlement to an initial rating in excess of 10 percent for intervertebral disc syndrome of the right lower extremity as secondary to the service connected lumbar degenerative changes and initial rating in excess of 10 percent for intervertebral disc syndrome of the left lower extremity as secondary to the service connected lumbar degenerative changes are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In reducing the disability evaluation for lumbar degenerative changes, the RO in its June 2012 decision met all due process requirements in executing such a reduction; and, the decision to reduce the rating was properly substantiated by the evidence of record, to include the findings of a VA examination and treatment notes, that reflected that the criteria for a 40 percent disability rating were no longer met.

2. Prior to October 7, 2010, the Veteran was not shown to have forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Incapacitating episodes (requiring bed rest/treatment prescribed by a physician) having a total duration of at least 2 weeks but less than 4 weeks during the past twelve months were not demonstrated. 

3. From October 7, 2010, to September 1, 2012, the Veteran was not shown to have unfavorable ankylosis of the entire thoracolumbar spine.  Incapacitating episodes having a total duration of at least six weeks during the past 12 months were not demonstrated. 

4. From September 1, 2012, the Veteran was not shown to have forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Incapacitating episodes (requiring bed rest/treatment prescribed by a physician) having a total duration of at least 2 weeks but less than 4 weeks during the past twelve months were not demonstrated. 

5. In reducing the disability evaluation for cervical intervertebral disc syndrome, the RO in its June 2012 decision met all due process requirements in executing such a reduction; and, the decision to reduce the rating was properly substantiated by the evidence of record, to include the findings of a VA examination and treatment notes, that reflected that the criteria for a 20 percent disability rating were no longer met.

6. Prior to September 1, 2012, the Veteran was not shown to have forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  Incapacitating episodes (requiring bed rest/treatment prescribed by a physician) having a total duration of at least 4 weeks but less than 6 weeks during the past twelve months were not demonstrated. 

7. Since September 1, 2012, the Veteran was not shown to have forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Incapacitating episodes (requiring bed rest/treatment prescribed by a physician) having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months were not demonstrated. 

8. In reducing the disability evaluation for radiculopathy of the right upper extremity associated with cervical intervertebral disc syndrome, the RO in its June 2012 decision met all due process requirements in executing such a reduction; and, the decision to reduce the rating was properly substantiated by the evidence of record, to include the findings of a VA examination and treatment notes, that reflected that the criteria for a 10 percent disability rating were no longer met.

9. Prior to September 1, 2012, the Veteran's radiculopathy of the right upper extremity associated with cervical intervertebral disc syndrome is manifested by no more than mild incomplete paralysis.

10. Since September 1, 2012, the Veteran's radiculopathy of the right upper extremity associated with cervical intervertebral disc syndrome is does not manifest to the level of mild incomplete paralysis.

11. In reducing the disability evaluation for radiculopathy of the left upper extremity associated with cervical intervertebral disc syndrome, the RO in its June 2012 decision met all due process requirements in executing such a reduction; and, the decision to reduce the rating was properly substantiated by the evidence of record, to include the findings of a VA examination and treatment notes, that reflected that the criteria for a 10 percent rating were no longer met.

12. Prior to September 1, 2012, the Veteran's radiculopathy of the left upper extremity associated with cervical intervertebral disc syndrome is manifested by no more than mild incomplete paralysis.

13. Since September 1, 2012, the Veteran's radiculopathy of the left upper extremity associated with cervical intervertebral disc syndrome is does not manifest to the level of mild incomplete paralysis.


CONCLUSIONS OF LAW

1. The reduction of the 40 percent schedular rating for service-connected lumbar degenerative changes was proper.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 3.655, 4.71a, Diagnostic Code 5237 (2013). 

2. Prior to October 7, 2010, the criteria for disability rating in excess of 10 percent for lumbar degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2013).

3. From October 7, 2010, to September 1, 2012, the criteria for disability rating in excess of 40 percent for lumbar degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2013).

4. Since September 1, 2012, the criteria for disability rating in excess of 10 percent for lumbar degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2013).

5. The reduction of the 20 percent schedular rating for service-connected cervical intervertebral disc syndrome was proper.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 3.655, 4.71a, Diagnostic Code 5243 (2013). 

6. Prior to September 1, 2012, the criteria for disability rating in excess of 20 percent for cervical intervertebral disc syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).

7. Since September 1, 2012, the criteria for disability rating in excess of 10 percent for cervical intervertebral disc syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).

8. The reduction of the 10 percent schedular rating for service-connected radiculopathy of the right upper extremity associated with cervical spine disorder was proper.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 3.655, 4.71a, Diagnostic Code 8515 (2013). 

9. Prior to September 1, 2012, the criteria for an initial disability rating in excess of 10 percent for radiculopathy of the right upper extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2013).

10. Since September 1, 2012, the criteria for an initial compensable disability rating for radiculopathy of the right upper extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2013).

11. The reduction of the 10 percent schedular rating for service-connected radiculopathy of the left upper extremity associated with cervical spine disorder was proper.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 3.655, 4.71a, Diagnostic Code 8515 (2013). 

12. Prior to September 1, 2012, the criteria for an initial disability rating in excess of 10 percent for radiculopathy of the left upper extremity have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2013).

13. Since September 1, 2012, the criteria for an initial compensable disability rating for radiculopathy of the left upper extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

As a prefatory matter, the Board notes that the restoration portion of the appeal derives from the Veteran's disagreement with a 38 C.F.R. § 3.105(e) reduction and is not based on a claim or application for benefits.  The regulations pertaining to the reduction of evaluations for compensation contain their own notification and due process requirements, which will be discussed in greater detail below.  38 C.F.R. § 3.105(e), (i).  Thus, the Board finds that VA's duties to notify and assist do not apply to the portion of the Veteran's appeal dealing with the appropriateness of the rating reductions.

With respect to the Veteran's claims for an increased disability rating, letters satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in December 2008 and October 2009 prior to the initial RO decision that is the subject of this appeal.  The letters informed him of what evidence was required to substantiate the claims, his and VA's respective duties for obtaining evidence, and the notice requirements pursuant to Dingess.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist a veteran in the development of the claims. This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

After a careful review of the record, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained all post-service treatment records identified by the Veteran.  The Veteran was afforded VA examinations in February 2009, October 2009, January 2011, March 2011, and pursuant to the February 2011 Board remand, an additional examination was conducted in February 2012.  The Board finds the VA examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his disabilities under the applicable rating criteria.  38 C.F.R. § 3.159(c)(4).  Given the foregoing, the Board finds that the RO has substantially complied with the Board's February 2011 remand directives with respect to the claims on appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The Board finds that there is no further assistance that would be reasonably likely to substantiate the claims on appeal.

The Veteran also, as previously mentioned, has testified at a hearing before the Board in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge chairing a hearing fulfill two duties to comply with this VA regulation.  These two duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked and that may be potentially advantageous to the claimant's position. 

Here, during the hearing, the presiding Acting Veterans Law Judge elicited testimony to support the Veteran's claims and sought to identify any pertinent evidence not then currently of record that might tend to substantiate the claims.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of that hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated his actual knowledge of the elements necessary to substantiate his claim for benefits.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate a claim).  As such, the Board finds that, consistent with Bryant, the hearing complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicating this claim on the current record.

Accordingly, the Board finds that VA's duty to assist has been met.  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted arguments and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication is not affected.

II. Propriety of the Reductions

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 and Greyzck v. West, 12 Vet. App. 288, 292 (1999).  Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons, and the RO must notify the veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60-day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the veteran expires.  38 C.F.R. § 3.105(e). 

VA's General Counsel has held that the provisions of 38 C.F.R. § 3.105(e) do not apply where there is no reduction in the amount of compensation payable. VAOPGCPREC 71-91 (Nov. 1991); VAOPGCPREC 29- 97 (Aug. 1997).  It reasoned that this regulation is only applicable where there is both a reduction in evaluation and a reduction or discontinuance of compensation payable. 

In the present case, the reductions were finalized in a rating decision issued in June 2012 and were effective on September 1, 2012.  It reduced the Veteran's combined disability rating from 70 percent to 40 percent.  Thus, the Board finds that the provisions of 38 C.F.R. § 3.105(e) are applicable and were met.  The Board must, however, still consider whether the reduction was factually appropriate based upon the evidence of record. 

Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  VA benefits recipients may be afforded greater protections under 38 C.F.R. § 3.344(a) and (b), which sets forth the criteria for reduction of ratings in effect for five years or more, which stipulate that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction and prohibit a reduction on the basis of a single examination.  Brown v. Brown, 5 Vet. App. 413, 417-18 (1995). 

However, with respect to other disabilities that are likely to improve (i.e., those in effect for less than five years), re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c).  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-421 ; 38 C.F.R. 3.344(c) . 

As previously stated, by a July 2011 rating decision, the RO granted an increased disability rating for the lumbar degenerative changes to 40 percent, effective October 7, 2010; an increase for cervical intervertebral disc syndrome to 20 percent, effective September 1, 2009; and granted a separate rating for radiculopathy of the right and left upper extremities at 10 percent, effective September 1, 2009.  In the June 2012 rating decision, the RO reduced the disability rating for the Veteran's service-connected lumbar spine disorder from 40 percent to 10 percent, the cervical spine disorder from 20 percent to 10 percent, and the radiculopathy of the right and left upper extremities to a noncompensable rating.  The reductions were effective on September 1, 2012.  Consequently, the Board finds that these disability ratings were in effect for less than five years.  Accordingly, 38 C.F.R. § 3.344(c) is therefore applicable to the Veteran's restoration claims.  A reexamination disclosing improvement in the Veteran's lumbar degenerative changes, cervical intervertebral disc syndrome and radiculopathy of the right and left upper extremities will warrant a reduction in the ratings

Finally, in determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  It should be emphasized, however, that such after-the-fact evidence may not be used to justify an improper reduction.

In the present case, the Board finds that the reductions of the Veteran's disability ratings from 40 percent to 10 percent for his service-connected lumbar spine disorder, 20 percent to 10 percent for his service-connected cervical spine disorder, and the separate 10 percent disability rating to noncompensable ratings for his radiculopathy of the right and left upper extremities were proper.  Based on a review of  the evidence, it is demonstrated that actual improvement in the overall disabilities under the ordinary conditions of life and work has occurred.

Lumbar spine disorder

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242.

A 20 percent disability evaluation is contemplated when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent disability evaluation is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  Id.

A 50 percent disability evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent disability evaluation is contemplated when there is unfavorable ankylosis of the entire spine.  Id. 

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Note (2), General Rating Formula, 38 C.F.R. § 4.71a, Plate V (2013).

Furthermore, intervertebral disc syndrome can be rated under the Intervertebral Disc Syndrome (IVDS) Formula.  Under these criteria, incapacitating episodes having a total duration of at least six weeks during the past 12 months warrants a 60 percent evaluation.  For incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted.  With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted.  With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 10 percent evaluation is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome which requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Codes 5243 (2013).

In evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).  The Court has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.

VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 ("functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded"); see Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  A VA General Counsel opinion has also held that DC 5293, intervertebral disc syndrome, involved loss of range of motion and that consideration of 38 C.F.R. §§ 4.40 and 4.45 was applicable.  See VAOPGCPREC 37-97.

As stated, the Veteran was granted a 40 percent disability rating by the RO in July 2011 based on the determination from Dr. R.A.H., a private doctor of osteopathic medicine.

According to Dr. R.A.H.'s October 2010 report, the Veteran complained of lumbar spine stiffness, aching, spasms, and pain that is constant in nature and made worse when he attempts to bend, stoop, lift or twist and radiates into the lower extremities and hips bilaterally.  The Veteran reported limited mobility of the lumbar spine with episodes of locking up and complaints of his legs going out periodically which causes near falls.

An examination of the lumbar spine revealed pain.  A range of motion testing of the lumbar spine revealed 20 degrees flexion, 5 degrees extension, and 10 degrees of right and left lateral flexion.  

Dr. R.A.H. concluded the Veteran had severe, chronic and permanent lumbar spine intervertebral disc syndrome with associated lumbar radiculopathy into the lower extremities with motor weakness. 

However, the Veteran underwent a VA examination in March 2011 where he reported a constant dull/burning pain with radiation to both gluteal regions and into the lateral toes with cramping of all toes located in the mid-lumbar region which is made worse with all activities and better with supine rest.  He reported stiffness, infrequent heat in the flexor thighs, fatigability, lack of endurance/loss of motion "sooner than it used to."  The Veteran denied spine pain, spasm, weakness, swelling, redness, instability, giving way, locking, loss of motion, deformity.  He stated the pain was stable and reported vague periods of flare-ups of the condition.  No incapacitating episodes related to the condition were reported.  

A physical examination revealed no abnormal spinal curvatures or ankylosis.  A range of motion testing of the dorsolumbar spine revealed flexion of 80 degrees with pain, extension of 30 degrees with pain, right and left lateral flexion at 10 degrees with pain, and right and left lateral rotation at 30 degrees with pain.  No crepitation and instability was noted.  An x-ray did not show arthritis and the neurologic function, vascular status and range of motion was normal.  There was no joint instability. 

In its July 2011 rating decision, the RO acknowledged the findings of the March 2011 VA examination.  However, the RO determined the based on the "majority of the evidence showing decreased motion" a 40 percent disability rating under Diagnostic Code 5237 was granted.

In February 2012, the Veteran underwent a review VA examination of his lumbar spine where the Veteran was diagnosed with subjective low back pain due to minimal degenerative changes of the lumbar spine with no loss of function.  The Veteran reported he continues to have low back problems, however, with pain in his low back "all the time and the pain radiates to his buttocks and both feet."  He stated he takes hydrocodone when the pain is really bad and sometimes wears a Velcro brace but did not wear one the day of the examination.  He stated he does not use a walking aid.  He denied any hospitalization or periods of incapacitation due to his back condition and that he is currently employed.  The Veteran also denied flare-ups that impact the function of the thoracolumbar spine. 

A range of motion testing revealed flexion at 80 degrees with pain at 70 degrees and extension at 25 degrees with pain at 20.  The Veteran was able to perform repetitive-use testing with three repetitions with no additional limitations.  The Veteran also had no functional loss and/or functional impairment of the thoracolumbar spine.  There was no localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine.  

In comparing the October 2010 findings of Dr. R.A.H and the February 2012 VA examination reports, the Board finds that the February 2012 VA examination demonstrates an improvement in the Veteran's lumbar spine disorder under the ordinary conditions of life and work.  In October 2010, Dr. R.A.H. stated the Veteran had severe, chronic and permanent lumbar spine intervertebral disc syndrome.  At the February 2012 examination, the Veteran reported he still experiences pain.  However, the VA examiner diagnosed the Veteran with subjective low back pain due to minimal degenerative changes of the lumbar spine.  

As previously discussed above, a 40 percent disability rating is available under the General Rating Formula for Diseases and Injures of the Spine for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)). 

Based on the aforementioned evidence, actual improvement in the Veteran's degree of flexion was shown, such that flexion was no longer limited to only 30 degrees or less.  In fact, the Veteran had at least 70 degrees flexion, exceeding the 30 degrees of flexion for a 40 percent rating, in February 2012.  The Board also notes that the Veteran's range of motion testing at the March 2011 VA examination demonstrated he had 80 degrees flexion.  In addition, there was no sign of ankylosis.  Without evidence of ankylosis, there was no longer shown any justification for the continued assignment of a 40 percent evaluation.  Notably, the evidence demonstrates improvement in the lumbar spine and reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.

For the foregoing reasons, the Board finds that the evidence showed improvement to the 10 percent level.  The reduction in the disability rating from 40 percent to 10 percent, effective September 1, 2012, was appropriate.  To this extent, the Veteran's appeal is denied.

Cervical spine disorder

The Veteran's service-connected cervical intervertebral disc syndrome has been rated under Diagnostic Code 5243 which is evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  Under this Diagnostic Code, a 10 percent rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

Normal forward flexion of the cervical spine is zero to 45 degrees, extension is 
zero to 45 degrees, left and right lateral flexion is zero to 45 degrees, and left 
and right lateral rotations are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Note (2), General Rating Formula, 38 C.F.R. § 4.71a, Plate V (2013).

Furthermore, intervertebral disc syndrome can be rated under the Intervertebral Disc Syndrome (IVDS) Formula.  Under these criteria, incapacitating episodes having a total duration of at least six weeks during the past 12 months warrants a 60 percent evaluation.  For incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted.  With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted.  With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 10 percent evaluation is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome which requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Codes 5243 (2013).

In October 2009, the Veteran underwent a VA examination where he reported pain constant moderate pain in his neck which was localized.  He stated it was exacerbated by physical activity and stress and was relieved by rest.  He reported flare-ups which caused functional impairment.  He stated he was not currently receiving treatment for his condition and has never been hospitalized or underwent surgery for his cervical spine disorder.  He also stated his cervical spine disorder has not resulted in any incapacitation.  Overall, the Veteran identified his functional impairment as limited neck movement. 

A physical examination revealed no evidence of weakness, loss of tone, and atrophy if the limbs.  There was evidence of radiating pain on movement described as located in the shoulder.  There was also evidence of muscle spasm in the neck.  There was no evidence of ankylosis.  A range of motion testing revealed 45 degrees flexion, 45 degrees extension, 45 degrees right and left lateral flexion, and 55 degrees right and left rotation.  Repetitive range of motion was possible.  The joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  An inspection of the spine revealed normal head position with symmetry in appearance and symmetry of the spinal motion with normal curves of the spine.  An x-ray of the cervical spine showed degenerative arthritis and joint narrowing. 

According to Dr. R.A.H.'s October 2010 report, the Veteran reported stiffness, fatigue, spasms, sharp shooting pain involving the cervical spine.  He reported locking up with sharp shooting pains that radiate into both shoulder and both arms.  He stated that he has difficulty moving his cervical spine with decreased mobility looking up, down, sideways, or rotating the neck.  He complained of burning, shooting pain with paresthesias extending from the cervical spine to the upper thoracic back, shoulder blades and into this arms, bilaterally.  

A physical examination of the Veteran's cervical spine revealed moderate mid and lower cervical spine myofascial spasm with myofasciatis.  Trigger point pain was noted along the paraspinous musculature if the cervical spine from C2 to the cervical trapezius junctions.  The range of motion testing revealed flexion at 20 degrees, extension at 25 degrees, right and left lateral flexion at 10 degrees, right rotation of 25 degrees, and left rotation at 20 degrees.  

Dr. R.A.H. concluded the Veteran had severe, chronic and permanent cervical intervertebral disc syndrome associated with disc protrusion/herniation and radiculopathy to the extremities bilaterally. 

In July 2011 the RO increased the Veteran's disability rating for cervical intervertebral disc syndrome from 10 percent to 20 percent, effective September 1, 2009, the date of receipt of the Veteran's original claim for an increase, based on Dr. R.A.D.'s findings.

Subsequently, the Veteran underwent a VA examination in January 2011 where he reported neck pain that radiated into the arms.  He described the pain as dull but the flare-ups were sharp.  The Veteran stated that he is sometimes bedridden with the flare-ups.  Range of motion testing revealed flexion at 24 degrees, extension at 19 degrees, left lateral flexion at 21 degrees, right lateral flexion at 19 degrees, left lateral rotation at 20 degrees and right lateral rotation at 22 degrees.  Additional limitation with repetitive motion was shown at 12 degrees flexion, 13 degrees extension, 18 degrees left lateral flexion, 12 degrees right lateral flexion, and left and right lateral rotation at 17 degrees.  

The Veteran underwent another VA examination in March 2011 where he reported a constant, dull, sharp pain when the head is held static for a vague time.  The Veteran reported spasms 1 to 3 times a day until the neck pops and experiences stiffness, infrequent heat, fatigability, lack of endurance, and visual disturbances.  He denied weakness, swelling, redness, instability, giving way, locking, loss of motion, deformity, weight loss, fever, malaise, dizziness, and erectile dysfunction.  The Veteran stated the pain is stable since the injury.  He stated the flare-ups occur 1 to 3 times per day.  The Veteran reported no incapacitating episodes related to the condition.  A range of motion testing revealed 30 degrees flexion with pain, 30 degrees extension with pain, 30 degrees right and left lateral flexion with pain, and 60 degrees right and left rotation with pain.  There was no additional limitation of range of motion on repetitive use of joints due to pain, fatigue, weakness, or lack of endurance.  There was also no evidence of crepitation or instability.  

The Veteran reported he was able to work but with pain and there were effects on usual daily activities such as raking leaves.  The Veteran was diagnosed with musculoskeletal neck pain.  The VA examiner concluded that pain is the appropriate diagnosis as the x-rays do not show arthritis, neurologic function was normal, vascular status was normal, range of motion was normal, and there was no joint instability.  There was no other diagnosis. 

Finally, in February 2012 the Veteran was afforded another VA examination where he reported constant pain in his neck that radiated into both shoulders.  He stated that sometimes his neck locks.  He denied any hospitalization or periods of incapacitation due to his neck.  The Veteran stated he currently employed. 

The Veteran did not report that flare-ups impact the function of his cervical spine.  The range of motion was 40 degrees flexion with pain, 25 degrees extension with pain at 20 degrees, 35 degrees right and left lateral flexion with pain at 30 degrees, and 60 degrees right and left lateral rotation without pain.  The Veteran was able to perform the repetitive-use testing where post-test forward flexion was at 45 degrees or greater, post-test extension was at 25 degrees, post-test right and left lateral flexion was at 35 degrees, and the post-test right and left lateral rotation was at 60 degrees.  The Veteran did not have additional functional loss and/or functional impairment and no localized tenderness or pain to palpation for the joints/soft/tissue of the cervical spine.  There was no guarding and/or muscle spasm of the cervical spine.  It was also determined that the Veteran did not have intervertebral disc syndrome and that cervical spine disorder did not impact the Veteran's ability to work.

Based on the February 2012 VA examination, the RO reduced the Veteran's rating for the cervical spine disorder from 20 percent to 10 percent. 

When Dr. R.A.D.'s report is compared with the February 2012 VA examination report that formed the basis for the 10 percent rating, the Board notes definite improvement in all the range of motion findings. 

Therefore, the Board finds that there is no basis for the restoration of the 20 percent rating based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40 , 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although it was noted that the Veteran exhibited pain, these findings were taken into consideration in the assignment of the reduction to a 10 percent rating.  Indeed, the examiner specifically indicated that there would be no additional loss of motion or function due to pain, weakness, lack of endurance, or incoordination.  In other words, when compared to the October 2010 report from Dr. R.A.D., which clearly showed limitation of flexion to 20 degrees with pain, the February 2012 VA examination indicated that there was significant improvement.  The Veteran limitation of flexion was now limited to 40 degrees, which does not support the assignment of a 20 percent rating.  The Board further notes that while Dr. R.A.D. diagnosed the Veteran with severe, chronic, and permanent cervical intervertebral disc syndrome, the subsequent VA examinations showed improvement and the February 2012 VA examiner diagnosed the Veteran with subjective neck pain due to minimal degenerative disc disease at C5-6.  

In summary, the record demonstrates that the procedural requirements for a reduction in rating have been met as specified under the provisions of 38 C.F.R. § 3.105(e) and the preponderance of the competent findings substantiates that the reduction in rating from 20 to 10 percent for the cervical spine disorder.  The medical evidence on file at the time of the RO's decision to reduce the rating corresponds to this determination.  Therefore, the appeal for restoration of a 20 percent rating for that specific disorder must be denied.  The preponderance of the evidence is unfavorable to the claim, and under these circumstances the benefit-of- the- doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Radiculopathy of the right and left upper extremities

Note (1) under the General Rating Formula for Diseases and Injuries of the Spine directs evaluation of any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  See also Bierman v. Brown, 6 Vet. App. 125  (1994) [holding that under former Diagnostic Code 5293 a separate rating for neurological disability may be appropriate when its manifestations are distinct from the musculoskeletal disorder].

In this case, the Veteran is service-connected for radiculopathy of the left and right upper extremity.

Radiculopathy is rated under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8515 as analogous to impairment of the median nerve.  Under Diagnostic Code 8515, pertaining to paralysis of the median nerve, mild incomplete paralysis warrants a 10 percent disability rating (for either the major or minor extremity)and incomplete moderate paralysis warrants a 30 percent disability rating (major extremity) or 20 percent disability rating (minor extremity). Severe incomplete paralysis warrants a 50 percent disability rating (major extremity) or 40 percent disability rating (minor extremity).  A 60 percent disability rating is warranted for complete paralysis for the minor extremity or 70 percent for the major extremity.  See 38 C.F.R. § 4.121a, Diagnostic Code 8515.

According to the October 2009 VA examination, it was noted the Veteran's cervical spine sensory function was impaired.  Sensory deficit of the bilateral little fingers was noted.  The right upper extremity reflexes reveal bicep jerk 2+ and triceps jerk 2+.  The upper extremities showed no signs of pathologic reflexes and the examination revealed normal cutaneous reflexes.  The examiner concluded there were signs of cervical intervertebral disc syndrome and the most likely peripheral nerve was the ulnar nerve. 

Based on these findings, the RO interpreted these finds as mild incomplete paralysis of the upper extremities and assigned a separate 10 percent disability rating for radiculopathy of the right and left upper extremities, effective September 1, 2009, the date of the original claim.  

The October 2010 report from Dr. R.A.D. indicated the Veteran had motor weakness in abduction of the bilateral shoulder girdle.  The reflexes were 2/4 in the biceps, triceps, and brachioradialis, bilaterally.  The examination of the right arm revealed neurosensory loss over the medial forearm extending into the right hand and over the fourth and fifth fingers of the right hand.  Dr. R.A.D. opined the Veteran had severe, chronic and permanent radiculopathy of the right and left upper extremity associated with cervical intervertebral disc syndrome.  

According to the January 2011 VA examination, the Veteran had normal vibration, position sense, pain or pinprick but decreased light touch in the upper extremities, bilaterally.  The Veteran was diagnosed with cervical radiculopathy.  The examiner further determined there was nerve dysfunction and neuralgia but without paralysis or neuritis.  The Veteran has been assigned different duties as a result of the effect on usual occupation and resulting work problems.  Weakness and fatigue was the effect on occupational activities.  The examiner stated the Veteran must rest or take a break between episodes of moderate activity. 

According to the March 2011 VA examination, the Veteran reported numbness in the upper extremities.  There was no history of hospitalization or surgery, peripheral nerve trauma, and peripheral nerve neoplasm.  A sensory exam revealed normal vibration, pain/pinprick, position sense, light touch, and no dysesthesias.  The examiner noted the Veteran had inconsistent reports of vibration sense, which was normal with distraction.  The Veteran's bilateral elbow flexion/extension, wrist flexion/extension, and finer flexion/abduction/and thumb opposition all had active movement against full resistance.  No function of any joint was no affected by the nerve disorder.  The Veteran was employed with no time lost due to his radiculopathy.  The VA examiner diagnosed the Veteran with normal bilateral upper extremity neurological examination with no objective findings of any radiculopathy in any extremity.  

Finally, the Veteran was afforded a VA examination in February 2012 where the VA examiner determined the Veteran did not have a peripheral nerve condition or peripheral neuropathy.  The Veteran reported symptoms of mild numbness in the bilateral upper extremities and also in his hands, mainly both ring fingers and little fingers.  The Veteran had normal strength in his elbow flexion/extension, wrist flexion/extension, grip, and pinch.  The reflex examination revealed normal findings in the biceps, triceps, and brachioradialis.  A sensory examination revealed normal findings for light touch in the shoulder area, inter/outer forearms, and hand/fingers, all bilaterally.  The examiner further determined that Veteran's ability to work was not impacted by his claimed disability.  

When the October 2009 VA examination is compared with the February 2012 VA examination report, the Board notes improvement in the Veteran's neurological findings.  Emphasis is placed on the findings of the 2009 examination revealed sensory and neurological dysfunction.  However, by comparison, the 2012 examination both indicated that the Veteran had an essentially normal neurological and motor examination.  The February 2012 examination even determined the Veteran did not have a peripheral nerve condition or peripheral neuropathy.  Here, an improvement is clear and obvious.  A review of the evidence of record does not reflect any findings that would warrant a compensable rating for the radiculopathy of the right and left upper extremity associated with cervical spine disorder.

For the foregoing reasons, the Board finds that the evidence showed improvement to the noncompensable percent level.  The reduction in the disability rating from 10 percent to 0 percent, effective September 1, 2012, was appropriate.  To this extent, the Veteran's appeal is denied.

III. Increased Rating Claims

General Rating Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Analysis

In the absence of unfavorable ankylosis of the entire spine, impairment of the thoracolumbar spine and cervical spine is rated separately.  Id., Note (6).  Any associated objective neurologic abnormalities are evaluated separately under an appropriate diagnostic code.  Id., Note (1).

The Board has also considered whether separate ratings are warranted based on neurological manifestations of the Veteran's lumbar and cervical spine.  A separate rating for radiculopathy of the bilateral upper extremities was awarded in a January 2010 rating decision and is addressed with in the decision below.  In addition, the Veteran was also service-connected for intervertebral disc syndrome of the right and left lower extremity as secondary to the service connected lumbar degenerative changes in January 2010 and assigned a 10 percent disability rating, effective October 7, 2010.





Lumbar degenerative changes

Prior to October 7, 2010

The Veteran has been assigned a 10 percent disability rating for his service-connected lumbar degenerative changes effective, April 10, 1996, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237.  He contends he is entitled to a disability rating in excess of 10 percent for the period prior to October 7, 2010.  The concludes that the preponderance of the evidence of record is against a rating in excess of 10 percent for the service-connected lumbar degenerative changes for the period prior to October 7, 2010. 

According to the evidence of record, a magnetic resonance imaging scan (MRI) taken in December 2008 reveals central protrusion of the degenerative disc with mild indentation on the thecal sac at L5-S1.  There was no spinal stenosis and both neural foramina were patent.  The L5-S1 facets were unremarkable. 

X-rays taken of the lumbar spine in February 2009 revealed minimal degenerative changes of the lower lumbar spine without acute bony abnormality.  

The Veteran underwent a VA examination in February 2009 where the Veteran reported stiffness, numbness, loss of bladder control and bowel control, and constant pain localized in the low back.  He stated the pain was aching and on a level of 1 to 10, he stated the pain level was a 4.  He stated the pain was elicited by physical activity and relieved by rest.  He was able to function without medication during the time of pain.  He stated the condition has not resulted in any incapacitation and he does not experience any functional impairment from the condition.  In addendum, the examiner stated the Veteran's reported loss of bladder and bowel control was not a residual of the lumbosacral condition.  

A physical examination revealed flexion at 70 degrees, extension at 20 degrees, right lateral flexion at 30 degrees, left lateral flexion at 20 degrees, and bilateral rotation at 20 degrees.  There was additional limitation following repetitive use from pain.  He was not additionally limited by fatigue, weakness, lack of endurance, and incoordination following repetitive use.  There were no additional limitations in degree.  The head position was normal with symmetry in appearance.  There were no signs of lumbar intervertebral disc syndrome with chronic and permanent nerve root involvement. 

An x-ray taken of the lumbar spine in October 2009 revealed mild degenerative disc disease with no significant interval change. 

The Veteran underwent another VA examination in October 2009 where he reported stiffness, fatigue, spasm, numbness, but no decreased motion and paresthesia.  He reported moderate pain in his lumbar spine which is exacerbated by physical activity and sitting.  He stated he can function without medication.  During flare-ups he stated he experiences functional impairment which is described as pain.  He stated this condition has not resulted in any incapacitation. 

A physical examination revealed no evidence of radiating pain on movement or muscle spasms.  Tenderness was noted and spinal contour was preserved although there was tenderness.  Guarding of movement was noted and the examination did not reveal any weakness.  There was no ankylosis.  The range of motion was 80 degrees flexion; 30 degrees extension; 30 degrees lateral flexion, bilaterally; and 30 degrees rotation, bilaterally.  Repetitive range of motion was possible.  The joint function of the spine was limited by pain after repetitive use.  There was no evidence of fatigue, weakness, lack of endurance, and incoordination.   

Based on the evidence of record, prior to October 7, 2010, an increased rating in excess of 10 percent for the Veteran's lumbar spine disability cannot be assigned under the General Rating Formula for Disease and Injuries of the Spine.  At no time during this time period has the Veteran had forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or combined range of motion not greater than 120 degrees--criteria that are required for an assignment of  a 20 percent rating under the General Rating Formula.  In fact, report of the VA examinations shows the Veteran had forward flexion to at least 70 degrees.  The examination further showed normal gait, normal spine curvature, and no ankylosis of the lumbar spine.  In addition, the Veteran has not been shown to have muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The examination reports do not indicate there was any muscle spasm, localized tenderness or guarding severe enough to result in an abnormal gait or spinal contour.  Based on the medical evidence of record, the Board finds that the Veteran has not met the criteria for an evaluation in excess of 10 percent under the General Rating Formula for Diseases and Injuries of the Spine.

Also pertinent in this case is whether an increased disability rating is warranted under the criteria for intervertebral disc syndrome used for evaluating incapacitating episodes.  However, the Veteran's lumbar spine disability has not been shown to have resulted in incapacitating episodes (requiring bed rest/treatment prescribed by a physician) having a total duration of at least 2 weeks but less than 4 weeks during the past twelve months.  In this regard, the Veteran denied having any incapacitating episodes.  As such, a disability rating in excess of 10 percent for incapacitating episodes under Diagnostic Code 5243 is not warranted under the IVDS criteria.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's service-connected lumbar spine disorder is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 10 percent rating, and no higher.  In this regard, the Board observes that the Veteran has complained of pain, spasm, numbness, weakness and stiffness as a result of his spine condition, and further acknowledges objective evidence of pain following range of motion exercises and repetitive movement.  However, the effect of the pain in his lumbar spine is contemplated in the currently assigned 10 percent disability evaluation assigned under Diagnostic Code 5237.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  Therefore, the Board concludes that an evaluation in excess of 10 percent for the Veteran's lumbar spine disorder is not warranted. 

The Board acknowledges that the Veteran is competent to testify as to symptoms associated with disability which are non-medical in nature, however, he is not competent to testify as to the severity of his disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature).  As such, entitlement to a disability rating in excess of 10 percent prior to October 7, 2010, for lumbar degenerative changes must be denied.

From October 7, 2010, to September 1, 2012

The Veteran has been assigned a 40 percent disability rating for his service-connected lumbar degenerative changes effective, October 7, 2010, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237.  He contends he is entitled to a disability rating in excess of 40 percent from October 7, 2010, to September 1, 2012.  The Board has reviewed the evidence of record relevant to this time period, and for the reasons that follow, the Board concludes that a rating in excess of 40 percent for the service-connected lumbar degenerative changes is not warranted.

Based on objective medical evidence as previously discussed, the Board concludes that the preponderance of the evidence of record is against an evaluation in excess of 40 percent for the period of October 7, 2010, to September 1, 2012, for his service-connected lumbar degenerative changes under the General Rating Formula for Diseases and Injuries of the Spine and IVDS criteria.  

Under the General Rating Formula for Diseases and Injuries of the Spine, the next higher rating of 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  At no time during the appeal has ankylosis of the entire thoracolumbar spine been shown.  At worst, he was shown to have 20 degrees of flexion in October 2010.  In fact, in March 2011, the Veteran's range of motion improved to 80 degrees flexion and 30 degrees extension.

Whether an increased disability rating is warranted under the criteria for intervertebral disc syndrome used for evaluating incapacitating episodes, the Veteran's lumbar spine disability has not been shown to have resulted in incapacitating episodes having a total duration of at least six weeks during the past 12 months warrants a 60 percent evaluation.  In this regard, the Veteran denied having any incapacitating episodes.  As such, a disability rating in excess of 40 percent for incapacitating episodes under Diagnostic Code 5243 is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

The Board has also considered the provisions of 38 C.F.R. § 4.40 , 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's service-connected lumbar spine disorder is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are supported by pathology consistent with the assigned 40 percent rating, and no higher.  In this regard, the Board acknowledges the Veteran's complaints of pain, stiffness, and spasms in his lumbar spine, as well as objective evidence of painful motion in the lumbar spine.  However, the effect of the pain in the Veteran's lumbar spine is contemplated in the currently assigned 40 percent disability evaluation assigned under Diagnostic Code 5237.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  No objective evidence of pain or additional limitation of motion following repetitive movement.  Therefore, the Board concludes that an evaluation in excess of 40 percent for the Veteran's lumbar degenerative changes is not warranted. 

The Board finds that the Veteran is competent to report that he has pain and to observe and report any functional limitations.  However, here, the clinical evidence pertaining to the Veteran's lumbar spine disability is more probative for the purposes of assigning a current rating for the disability at issue in conjunction with the relevant rating criteria - and the Board finds that the pain and functional impairment reported has been appropriately considered in assigning the current ratings consistent with the documented symptoms.  Therefore, the Board finds that the evidence does not more closely approximate the criteria contemplated by the assignment of a higher disability rating of 50 percent under 38 C.F.R. §§ 4.40 and 4.45 during this period of time.  For these reasons, the Board concludes that the preponderance of the evidence is against the claim.  Therefore, the benefit-of-the-doubt doctrine does not apply.

Thus, the Board finds that the current 40 percent evaluation for the Veteran's service-connected lumbar degenerative changes is appropriate for the period from October 7, 2010, to September 1, 2012, and an increased rating is not warranted.

From September 1, 2012

The Veteran has been assigned a 10 percent disability rating for his service-connected lumbar degenerative changes effective, September 1, 2012, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237.  He contends he is entitled to a disability rating in excess of 10 percent since September 1, 2012.  The Board has reviewed the evidence of record relevant to this period, and for the reasons that follow, the Board concludes that a rating in excess of 10 percent for the service-connected lumbar degenerative changes is not warranted.

Based on objective medical evidence as previously discussed, the Board concludes that the preponderance of the evidence of record is against an evaluation in excess of 40 percent for the period of October 7, 2010, to September 1, 2012 for his service-connected lumbar degenerative changes under the General Rating Formula for Diseases and Injuries of the Spine and IVDS criteria. 

Again, under the General Rating Formula for Diseases and Injuries of the Spine, the next higher rating of 20 percent requires that forward flexion be greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine be not greater than 120 degrees.  A 20 percent disability rating can also be assigned if there is evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

None of the medical evidence of record reports a range of motion indicative of a 20 percent disability rating.  The February 2012 VA examination revealed that the Veteran demonstrated flexion to 80 degrees with pain at 70 degrees.  Moreover, none of the medical evidence of record shows muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  Thus, a disability rating in excess of 10 percent is not warranted under the criteria of the General Rating Formula.

Furthermore, the Veteran's lumbar spine disability has not been shown to have resulted in incapacitating episodes (requiring bed rest/treatment prescribed by a physician) having a total duration of at least two weeks but less than four weeks during the past twelve months.  In this regard, the Veteran denied having any incapacitating episodes.  As such, a disability rating in excess of 10 percent for incapacitating episodes under Diagnostic Code 5243 is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

Finally, for this period on appeal, the Board has also considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40 , 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995). However, an increased evaluation for the Veteran's low back strain is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are contemplated by the 10 percent rating currently assigned.

The Board finds that the Veteran is competent to report that he has pain and to observe and report any functional limitations.  However, here, the clinical evidence pertaining to the Veteran's lumbar spine disability is more probative for the purposes of assigning a current rating for the disability at issue in conjunction with the relevant rating criteria - and the Board finds that the pain and functional impairment reported has been appropriately considered in assigning the current ratings consistent with the documented symptoms.  Therefore, the Board finds that the evidence does not more closely approximate the criteria contemplated by the assignment of a higher disability rating  of 20 percent under 38 C.F.R. §§ 4.40 and 4.45 during this period of time.  For these reasons, the Board concludes that the preponderance of the evidence is against the claim.  Therefore, the benefit-of-the-doubt doctrine does not apply.


Cervical intervertebral disc syndrome

Prior to September 1, 2012

The Veteran has been assigned a 20 percent disability rating for his service-connected cervical intervertebral disc syndrome effective, September 1, 2009, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5243.  He contends he is entitled to a disability rating in excess of 20 percent prior to September 1, 2009.  The Board concludes that the preponderance of the evidence of record is against a disability rating in excess of 20 percent for the service-connected cervical intervertebral disc syndrome for the period prior to September 2012 under the General Rating Formula for Diseases and Injuries of the Spine or IVDS criteria.

The probative evidence of record reflects that the Veteran's cervical spine disability has been productive of pain, limitation of motion with flexion ranging from 45 to 20 degrees with no incapacitating episodes.  The Veteran's cervical spine disability does not meet the criteria for a higher disability rating under the General Rating Formula for Diseases and Injuries of the Spine as there is no evidence of forward flexion of the cervical spine to 15 degrees or less, favorable ankylosis of the cervical spine or unfavorable ankylosis of the entire cervical spine. 

The Veteran's cervical spine disability also does not meet the criteria for a higher disability rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The objective medical evidence of record does not show at any time throughout the duration of the appeal that the Veteran had incapacitating episodes of intervertebral disc syndrome when a physician prescribed bed rest.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).  The Veteran has also not alleged at any time throughout the duration of the appeal that any physician has prescribed bed rest for an incapacitating episode of degenerative joint disease of the cervical spine.  The Veteran's disorder does not meet the criteria for a higher disability rating based on incapacitating episodes of intervertebral disc syndrome. 

The assignment of a 20 percent evaluation considers the DeLuca factors, mandating examination of additional limitation of motion due to pain on use, including flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 206-08 (1995).  While the January 2011 VA examination of the cervical spine demonstrated findings of limitation of motion of the cervical spine upon repetitive range of motion testing, two months later another VA examination in March 2011 reported improvement of 30 degrees flexion with no additional limitation of range of motion on repetitive use of joints due to pain, fatigue, weakness, or lack of endurance.

The Board finds that the Veteran is competent to report that he has pain and to observe and report any functional limitations.  However, here, the clinical evidence pertaining to the Veteran's cervical spine disability is more probative for the purposes of assigning a current rating for the disability at issue in conjunction with the relevant rating criteria - and the Board finds that the pain and functional impairment reported has been appropriately considered in assigning the current ratings consistent with the documented symptoms.  Therefore, the Board finds that the evidence does not more closely approximate the criteria contemplated by the assignment of a higher disability rating  of 10 percent under 38 C.F.R. §§ 4.40 and 4.45 prior to September 1, 2012.  The record does not show persistent symptoms that equal or more nearly approximate the criteria for an evaluation higher than 20 percent at any time since the date of claim for an increased rating in September 2009.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  For these reasons, the Board concludes that the preponderance of the evidence is against the claim.  Therefore, the benefit-of-the-doubt doctrine does not apply.

Since September 1, 2012

The Veteran has been assigned a 10 percent disability rating for his service-connected cervical intervertebral disc syndrome effective, September 1, 2012, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5243.  He contends he is entitled to a disability rating in excess of 10 percent since September 1, 2012.  The Board has reviewed the evidence of record relevant to this period, and for the reasons that follow, the Board concludes that a rating in excess of 10 percent for the service-connected cervical intervertebral disc syndrome is not warranted under the General Rating Formula for Diseases and Injuries of the Spine or IVDS criteria..
	
Based on objective medical evidence as discussed above, the Board finds that the record does not contain evidence showing that the Veteran is entitled to an evaluation in excess of 10 percent for the period since September 1, 2012. 

Again, under the General Rating Formula for Diseases and Injuries of the Spine, the next higher rating of 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Given the evidence of record, as discussed above, the Board finds that a disability rating greater than 10 percent is not warranted for the Veteran's cervical spine disorder since September 1, 2012.  The Veteran's range of motion does not meet the criteria for a 20 percent rating as the Veteran had 35 degrees of flexion at the February 2012 VA examination.  Moreover, there has been no evidence of muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour. 

As for an increased rating based on incapacitating episodes due to intervertebral disc syndrome, there is no evidence of any incapacitating episodes relating to intervertebral disc syndrome during the past 12 months.  During February 2012 VA examination the Veteran specifically denied any such incapacitating episodes and there is no evidence, lay or medical, suggesting that there has been physician prescribed bed rest.  Thus, a disability rating greater than 10 percent under either DC 5237 or DC 5243 is not warranted.  Furthermore, there are no other alternative diagnostic codes under 38 C.F.R. § 4.71a that could apply to the Veteran's cervical spine disability. 

The Board also finds that a disability rating greater than 10 percent is not warranted for the Veteran's cervical spine disability under DeLuca.  While the February 2012 examiner noted that pain there is no evidence that the noted pain resulted in functional loss.  In fact, the Veteran was able to perform the repetitive-use testing where post-test forward flexion was at 45 degrees.  Moreover, the Veteran did not have additional functional loss and/or functional impairment and no localized tenderness or pain to palpation for the joints/soft/tissue of the cervical spine.  Thus, the Board finds that the 10 percent rating assigned for the cervical spine disability is already taking into consideration the provisions of DeLuca, and a rating in excess thereof is not warranted under Diagnostic Code 5243. 

The Board finds that the Veteran is competent to report that he has pain and to observe and report any functional limitations.  However, here, the clinical evidence pertaining to the Veteran's cervical spine disability is more probative for the purposes of assigning a current rating for the disability at issue in conjunction with the relevant rating criteria - and the Board finds that the pain and functional impairment reported has been appropriately considered in assigning the current ratings consistent with the documented symptoms.  Therefore, the Board finds that the evidence does not more closely approximate the criteria contemplated by the assignment of a higher disability rating  of 10 percent under 38 C.F.R. §§ 4.40 and 4.45 during this period of time.  For these reasons, the Board concludes that the preponderance of the evidence is against the claim.  Therefore, the benefit-of-the-doubt doctrine does not apply.

Radiculopathy of the bilateral upper extremities associated with cervical intervertebral disc syndrome

As previously stated, the Veteran was granted separate 10 percent ratings under Diagnostic Code 8515, for bilateral upper extremity radiculopathy, secondary to his service-connected cervical spine disability, as of September 1, 2009, and was reduced to a noncompensable disability rating, effective September 1, 2012.  He contends he is entitled to a compensable disability rating since September 1, 2012.  

Diagnostic Code 8515 addresses the median nerve, and authorizes a 10 percent rating for mild incomplete paralysis.  For moderate incomplete paralysis, a 20 percent rating is authorized for the minor extremity, while a 30 percent rating is authorized for the major extremity.  Severe incomplete paralysis warrants a 40 percent rating in the minor extremity, and a 50 percent rating in the major extremity.  Where the evidence suggests that the Veteran has complete paralysis, a 60 percent rating is warranted for the minor extremity, and a 70 percent rating for the major extremity.  In this case, the record indicates that the Veteran is right-hand dominant. 

Under Diagnostic Code 8515, "complete paralysis" of the median nerve manifested by: the hand inclined to the ulnar side; the index and middle fingers more extended than normal; considerable atrophy of the muscles of the thenar eminence; the thumb in the plane of the hand (ape hand); pronation incomplete and defective; absence of flexion of index finger and feeble flexion of middle finger; an inability to make a fist; the index and middle fingers remain extended; an inability to flex the distal phalanx of thumb; defective opposition and abduction of the thumb, at right angles to palm; weakened wrist flexion; and pain with trophic disturbances.  See 38 C.F.R. § 4.124a. 

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  See Note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  Id.

Prior to September 1, 2012

After review of the lay and medical evidence of record as previously discussed, the Board finds that the weight of the evidence is against a finding that an initial rating in excess of 10 percent under DC 8515 is warranted the radiculopathy of the bilateral upper extremities prior to September 1, 2012.  

The Board notes that the October 2009 VA examination first noted impairment of the cervical spine sensory function where the examiner concluded there were signs of cervical intervertebral disc syndrome and the most likely peripheral nerve was the ulnar nerve.  As such, the RO interpreted these findings as mild incomplete paralysis of the upper extremities and assigned a 10 percent disability rating.  

In October 2010, Dr. R.A.D. opined the Veteran had severe, chronic and permanent radiculopathy of the right and left upper extremity associated with cervical intervertebral disc syndrome.   However, at the January 2011 VA medical examination, the Veteran had normal vibration, position sense, pain or pin prick but decreased light touch in the upper extremities, bilaterally.  Similarly, in March 2011 while the Veteran reported numbness in the upper extremities, upon physical examination and testing, the examiner diagnosed the Veteran with normal bilateral upper extremity neurological examination with no objective findings of any radiculopathy in any extremity. 

Given this evidence, the Board finds that the evidence prior to February 2012 depicts a disability picture of radiculopathy of the bilateral upper extremities that more closely approximates the criteria for the current 10 percent disability rating under DC 8515.  In consideration of the foregoing, the Board finds, after comparing the functional impairment and symptoms manifested by the Veteran to the schedular criteria for the current ratings, that the Veteran' radiculopathy symptoms of the left and right upper extremities and related functional impairment, are fully contemplated in the current 10 percent schedular ratings under Diagnostic Code 8515 for each extremity.

Since September 1, 2012

Given the previously discussed evidence of record, the Board finds that the weight of the evidence is against a finding that an initial compensable rating under DC 8515 is warranted the radiculopathy of the bilateral upper extremities since September 1, 2012.  

According to the February 2012 VA examination the VA examiner determined the Veteran did not have a peripheral nerve condition or peripheral neuropathy.  The Veteran reported symptoms of mild numbness in the bilateral upper extremities and also in his hands, mainly both ring fingers and little fingers.  However, the Veteran had normal strength in his elbow flexion/extension, wrist flexion/extension, grip, and pinch.  The reflex examination revealed normal findings in the biceps, triceps, and brachioradialis.  A sensory examination revealed normal findings for light touch in the shoulder area, inter/outer forearms, and hand/fingers, all bilaterally.  The examiner further determined that Veteran's ability to work is not impacted by his claimed disability.  

In this case, the Board acknowledges the Veteran is competent to report his symptoms because this requires only personal knowledge as it comes to him through his senses, and he is credible in regard to the reported on symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  He is not, however, competent to identify a specific level of disability relating his radiculopathy to the appropriate diagnostic codes.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which his disability is evaluated.  The competent and credible lay evidence is outweighed by competent and credible medical evidence that evaluates the true extent of the back impairment based on objective data coupled with the lay complaints.  For these reasons, the Board has placed greater evidentiary weight is placed on the February 2012 examination findings in regard to the Veteran's current level of disability.

As such, the Board finds that the Veteran's radiculopathy of the bilateral upper extremity since September 1, 2012, has not approached mild incomplete paralysis, and an initial compensable disability rating is not warranted.

Hart and Fenderson Considerations

For all the foregoing reasons, the Board finds that there is no basis for staged ratings for the service-connected disabilities on appeal.  Hart and Fenderson, supra.  Rather, the above-cited symptomatology associated with the service-connected low back and cervical spine disabilities and radiculopathy of the left and right upper extremities are essentially consistent throughout the appeal period and are fully contemplated by the disability ratings assigned herein.
Extraschedular consideration and entitlement to a total disability rating based on individual unemployability (TDIU)

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2013). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

The Board finds that the Veteran's service-connected disabilities are adequately rated under the applicable criteria and that there is no evidence these disorder have resulted in marked interference with employment or necessitated frequent periods of hospitalization beyond that contemplated by the rating schedule.  The Veteran is presently employed full time and there is no indication from the medical evidence that there is indication of a marked interference with employment due to a service-connected disability.  There is no probative evidence of an exceptional or unusual clinical picture.  In the absence of such factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board also does not find that the record has raised an implied claim for TDIU under Rice v. Shinseki, 22 Vet. App. 447 (2009).  As noted above, the record does not reflect that the Veteran is currently unemployed as a result of his service-connected disabilities and they do not result in total social and occupational impairment.  As such, this case does not raise a claim for a total disability rating due to individual employability resulting from his service-connected disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).


ORDER

The reduction of the rating for service-connected lumbar degenerative changes, also claimed as a lumbar spine disorder, from 40 percent to 10 percent, effective September 1, 2012, was proper; the appeal of this issue is denied.

An evaluation in excess of 10 percent for lumbar degenerative changes prior to October 7, 2010, is denied. 

An evaluation in excess of 40 percent for lumbar degenerative changes from October 7, 2010, to September 1, 2012, is denied. 

An evaluation in excess of 10 percent for lumbar degenerative changes since September 1, 2012, is denied. 

The reduction in the rating for service-connected cervical intervertebral disc syndrome, also claimed as a cervical spine disorder, from 20 percent to 10 percent, effective September 1, 2012, was proper; the appeal is this issue is denied.
An evaluation in excess of 20 percent for cervical intervertebral disc syndrome prior to September 1, 2012, is denied. 

An evaluation in excess of 10 percent for cervical intervertebral disc syndrome since September 1, 2012, is denied. 

The reduction in the rating for service-connected radiculopathy of the right upper extremity associated with cervical intervertebral disc syndrome, from 10 percent to a noncompensable rating, effective September 1, 2012, was proper; the appeal is this issue is denied.

An evaluation in excess of 10 percent for radiculopathy of the right upper extremity associated with cervical intervertebral disc syndrome prior to September 1, 2012, is denied. 

A compensable evaluation for radiculopathy of the right upper extremity associated with cervical intervertebral disc syndrome since September 1, 2012, is denied. 

The reduction in the rating for service-connected radiculopathy of the left upper extremity associated with cervical intervertebral disc syndrome, from 10 percent to a noncompensable rating, effective September 1, 2012, was proper; the appeal is this issue is denied.

An evaluation in excess of 10 percent for radiculopathy of the left upper extremity associated with cervical intervertebral disc syndrome prior to September 1, 2012, is denied. 
A compensable evaluation for radiculopathy of the left upper extremity associated with cervical intervertebral disc syndrome since September 1, 2012, is denied. 


REMAND

A preliminary review of the record found that the issues of entitlement to initial ratings in excess of 10 percent for intervertebral disc syndrome of the right and left lower extremities as secondary to the service connected lumbar degenerative changes are not ready for appellate disposition because of an outstanding hearing request by the Veteran.

On his August 2012 Form 9 substantive appeal, the Veteran requested a videoconference hearing before the Board.  A review of his claims files (and Virtual VA electronic record) found that he has not withdrawn the hearing request.  He is entitled to a hearing on appeal in these matters, and his request must be honored.  38 C.F.R. § 20.700.  Therefore, the appeal must be remanded so the Veteran can be scheduled for a videoconference hearing on the above-cited issues as requested.  38 C.F.R. § 20.704 (2013).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing on the issues of entitlement to initial ratings in excess of 10 percent for intervertebral disc syndrome of the right and left lower extremities as secondary to the service connected lumbar degenerative changes.  Notify him of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2013).  A copy of the notice of that hearing should be placed in the record.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims files should be returned to the Board in accordance with appellate procedures.
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
C. KAMMEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


